Exhibit 10.6

 

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

SECOND AMENDMENT, dated as of April 11, 2019 (this “Amendment”), to the Third
Amended and Restated Credit Agreement, dated as of February 28, 2018 (as
heretofore amended by that certain First Amendment, dated as of August 1, 2018
and in effect as of the date hereof, the “Credit Agreement”), among Starwood
Property Mortgage Sub-10, L.L.C. and Starwood Property Mortgage Sub-10-A,
L.L.C., as Borrowers, Starwood Property Trust, Inc. and the subsidiaries of
Starwood Property Trust, Inc. from time to time party thereto, as Guarantors,
Bank of America, N.A., as Administrative Agent thereunder (in such capacity, the
“Administrative Agent”) and the Lenders from time to time party thereto
(collectively, the “Lenders”).  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement.

 

WHEREAS, the Borrowers have requested that the Credit Agreement be modified as
herein set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.   Amendments Relating to Eligible Loan Assets and Financial Covenant.

1.1  New Definitions.  Section 1.01 of the Credit Agreement is hereby amended by
inserting the following new definitions in the appropriate alphabetical order:

“CRE Loan Asset” means (i) a commercial mortgage loan (including any
construction loan) originated or acquired by a Borrower or (ii) a commercial
mortgage loan (including any construction loan), together with the related
mezzanine loan, originated or acquired by a Borrower, including any future
funding obligations set forth under the definitive documentation evidencing or
governing such loan and any advances by a Borrower thereunder.  For the
avoidance of doubt, a mezzanine loan itself does not constitute a CRE Loan Asset
but as described in clause (ii) above may comprise part of a CRE Loan Asset.

“Future Funding Advance” means, at any time, one or more advances funded by a
Borrower pursuant to the documentation governing one or more Eligible Loan
Assets which Eligible Loan Assets are included in the Borrowing Base Amount at
the time of funding such advance(s).

“Permitted Project Finance Loan Asset Restrictions” means, with respect to any
Project Finance Loan Asset, customary restrictions on transfers of such Project
Finance Loan Asset that are set forth in the documentation governing such Loan
Asset including (a) consent rights of the obligor, administrative agent and, in
the case of an assignment of any future funding obligation, issuing bank
thereunder, (b) requirements that transferees have a minimum rating, (c)
requirements that a transferee be a commercial bank or other financial
institution (including any requirements that such bank or institution is
regulated under the applicable laws of any country in the OECD and/or have a
minimum combined capital and surplus) and/or (d) where an obligor is organized
or Property is located outside the United States, any requirement that a
transferee be authorized to operate in such jurisdiction and/or not subject the
obligor to any tax gross-up obligations; provided that in no event may any such
restrictions (other than any consent rights described in clause (a)) limit the
ability to transfer (including by







--------------------------------------------------------------------------------

 



 

way of foreclosure) any portion of such Loan Asset to the Administrative Agent
for the benefit of the Secured Parties.

“Project Finance Loan Asset” means a performing whole first lien senior secured
loan or a controlling or non-controlling participation or syndicated interest
therein secured by a downstream, midstream or  upstream oil and gas project, or
a natural gas, solar, hydro, waste, geothermal or wind power generation project
originated or acquired by a Borrower, including any future funding obligations
under a delayed draw term loan facility, revolving facility or letter of credit
facility set forth under the definitive documentation evidencing or governing
such loan and any advances by a Borrower thereunder.

“Second Amendment” means the Second Amendment to this Agreement, dated as of
April 11, 2019, among the Loan Parties, the Administrative Agent and the Lenders
party thereto.

“Second Amendment Effective Date” has the meaning specified in Section 3.1 of
the Second Amendment.

1.2  Amended and Restated Definitions.  Section 1.01 of the Credit Agreement is
hereby amended by amending and restating the definitions of “Borrowing Base
Shortfall”,  “Loan Asset”,  “Permitted Collateral Liens” and “Warehouse Lines”
in their entirety as follows:

“Borrowing Base Shortfall” means, at any time, the amount (if any) by which:

(a)  the sum of (i) the aggregate outstanding Borrowing Base Contributions of
all Eligible Loan Assets that are CRE Loan Assets included in the calculation of
clause (a) of the Borrowing Base Amount at such time and for which an Approved
Appraisal of the Properties securing any such Eligible Loan Asset has not been
received by the Administrative Agent on or prior to such time, and (ii) the
aggregate Outstanding Value of all Eligible Property Assets included in the
computation of Borrowing Base Amount at such time and for which an Approved
Appraisal has not been received by the Administrative Agent on or prior to such
time, exceeds

(b)  an amount equal to eighty five percent (85%) of the then aggregate Adjusted
Appraised Values of each Property that relates to a Pledged Additional
Collateral Asset and is described in either clause (i) or clause (ii) of the
definition of Additional Collateral Asset.

“Loan Asset” means a CRE Loan Asset or a Project Finance Loan Asset, including
for the avoidance of doubt a Future Funding Advance made with respect to an
existing CRE Loan Asset or an existing Project Finance Loan Asset.  For all
purposes of this Agreement, upon inclusion of a Future Funding Advance in the
Borrowing Base Amount pursuant to Section 2.14, such Future Funding Advance
shall be deemed to be a part of the Eligible Loan Asset to which it relates.

“Permitted Collateral Liens” means:

(a) Liens pursuant to any Loan Document;

(b) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted (which actions or proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien), if adequate





2

--------------------------------------------------------------------------------

 



 

reserves with respect thereto are maintained on the books of the Parent or the
applicable Subsidiary thereof in accordance with GAAP;

(c) Liens in favor of a bank or other financial institution arising as a matter
of law or under a Control Agreement encumbering deposits (including the right of
setoff) and which are within the general parameters customary in the banking
industry so long as those deposits are not given in connection with the issuance
or incurrence of Indebtedness;

(d) in the case of any CRE Loan Asset, commercially reasonable restrictions on
transfers of such Loan Asset that are set forth in the documentation governing
such Loan Asset; provided, that for the avoidance of doubt, in order to
constitute a Permitted Collateral Lien under this clause (d), (i) any identified
restricted transferees or categories thereof must be approved by the
Administrative Agent and (ii) in no event may any such restrictions limit the
ability to transfer (including by way of foreclosure) any portion of such Loan
Asset to the Administrative Agent (or a Wholly Owned Subsidiary of one or more
Secured Parties) for the benefit of the Secured Parties; and

(e) in the case of Project Finance Loan Assets, Permitted Project Finance Loan
Asset Restrictions.

“Warehouse Lines” means, collectively, (i) each warehouse credit facility
provided to any Subsidiary of the Parent on the Second Amendment Effective Date
by one or more lenders that are not affiliated with the Parent, the material
terms and provisions of which have been disclosed to the Administrative Agent in
writing prior to the Second Amendment Effective Date (each, a “Second
Amendment/Closing Date Warehouse Line”) and (ii) each warehouse credit facility
provided to any Subsidiary of the Parent after the Second Amendment Effective
Date by one or more lenders that are not affiliated with the Parent, the
material terms and provisions of which (including, without limitation, advance
rates and borrowing base eligibility criteria) are substantially similar to
those set forth in one or more of the Second Amendment/Closing Date Warehouse
Lines or the lender(s) of such warehouse credit facility are reasonably
acceptable to the Administrative Agent.

1.3  Amendments to Section 2.14(a).

1.3.1.  Section 2.14(a)(i) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

(i)            The Borrowers shall have provided the Administrative Agent with a
written request for such Loan Asset to be included in calculation of the
Borrowing Base Amount at least two (2) Business Days (or such shorter period of
time as agreed to by the Administrative Agent in writing) prior to its
inclusion, which request shall be accompanied by (A) in the case of a Loan Asset
other than a Future Funding Advance, a draft of a credit memorandum regarding
such Loan Asset, in form reasonably satisfactory to the Administrative Agent (it
being agreed that the forms attached as Exhibits K-1 and K-2 hereto with respect
to CRE Loan Assets and Project Finance Loan Assets, respectively, are
satisfactory to the Administrative Agent) and (B) in the case of a Future
Funding Advance, a list identifying the amount of each advance included in such
Future Funding Advance and the existing Eligible Loan Asset to which each such
advance relates.





3

--------------------------------------------------------------------------------

 



 

1.3.2. Section 2.14(a)(ii) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

(ii)           A Borrower shall:

(A)     be the sole owner of such Loan Asset;

(B)      with respect to any Loan Asset that is a CRE Loan Asset, be the
exclusive administrative agent, collateral agent, trustee and any similar agent
or servicer under such Loan Asset if the documents evidencing or governing such
Loan Asset include the designation of any such Person or, in the case of any
such agent, trustee or servicer, have the exclusive right to direct, appoint and
remove such agent, trustee or servicer; and

(C)      with respect to any Loan Asset that is a CRE Loan Asset, have the
exclusive right (whether by virtue of (i) the express terms of the documents
evidencing or governing such Loan Asset, (ii) a co-lender or similar agreement
among the lenders to such Loan Asset, (iii) its status as administrative agent,
collateral agent, trustee or similar agent or servicer under such Loan Asset or
(iv) the percentage of loans held by such Borrower in respect of such Loan
Asset) to act on behalf of all lenders party to such Loan Asset, without the
consent or approval of any other lender party thereto, with respect to all
matters, including (x) waivers, consents and amendments of all provisions
contained in the documents evidencing or governing such Loan Asset, (y)
decisions with respect to matters involving any collateral securing such Loan
Asset and (z) the exercise of rights and remedies under such Loan Asset.

1.3.3. Section 2.14(a)(iii) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

(iii)             The Parent shall have delivered to the Administrative Agent a
certificate, executed by a Responsible Officer of the Parent (an “Loan Asset
Designation Certificate”), certifying to the Administrative Agent and the
Lenders that either (x) the Parent believes in its reasonable, good faith
judgment that such Loan Asset satisfies all criteria necessary for such Loan
Asset to be an “eligible asset” (or similar term) under at least one Warehouse
Line (any such Loan Asset, a “Warehouse Asset”) or (y) with respect to any Loan
Asset that is a CRE Loan Asset, (A) such Loan Asset is not a Warehouse Asset,
(B) the Loan-to-Value Ratio of such Loan Asset (a reasonably detailed
calculation of which shall be included in such Loan Asset Designation
Certificate) does not exceed (1) in the case of an Loan Asset that is secured by
one or more apartment/multi-family properties, eighty percent (80%) and (2) in
the case of any other Loan Asset, seventy-five percent (75%) and (C) the
Requisite Sale/Syndication Efforts are being made with respect to such Loan
Asset (any such Loan Asset satisfying all of the criteria of this subclause (y),
a “Non-Warehouse Asset”).

1.3.4. Section 2.14(a)(iv) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

(iv)          (x) Such Loan Asset shall be secured by a first mortgage on a
Property (provided that this clause (x) shall not apply with respect to any
mezzanine loan





4

--------------------------------------------------------------------------------

 



 

comprising such Loan Asset so long as the related commercial mortgage loan is
secured by a first mortgage on a Property), (y) in the case of a CRE Loan Asset,
unless an Approved Appraisal with respect to the Property that secures such Loan
Asset has been delivered to the Administrative Agent pursuant to the following
clause (z), shall be the subject of a draft appraisal delivered to the
Administrative Agent which draft, if issued, would constitute an Approved
Appraisal and (z) in the case of a CRE Loan Asset, the Property that secures
such Loan Asset shall, within forty five (45) days after the inclusion of such
Loan Asset in the calculation of the Borrowing Base Amount, be the subject of an
Approved Appraisal delivered to the Administrative Agent.

1.3.5. Section 2.14(a)(vi) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

(vi)          Such Loan Asset (A) shall be denominated in U.S. dollars and the
Property securing such Loan Asset shall be located in the continental United
States or, in the case of any Project Finance Loan Asset, in Canada, Mexico,
Wales, Northern Ireland, Scotland, England or any nation that is a member state
of the European Union and (B) if such Loan Asset is a Future Funding Advance,
the aggregate principal amount thereof is not less than $10,000,000.

1.3.6. Section 2.14(a)(viii) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(viii)        In the case of a Project Finance Loan Asset, such Project Finance
Loan Asset is a Warehouse Asset.

1.4  Section 5.03 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

5.03      Governmental Authorization; Other Consents.  Other than notices and
consents required under the terms of any of the Eligible Loan Assets or Pledged
Additional Collateral Assets (all of which have been given or obtained), no
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by any
Loan Party of this Agreement or any other Loan Document, (b) the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents, (c)
except for the filing of UCC financing statements and the delivery of Control
Agreements, the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof, subject to
Permitted Collateral Liens).  In addition, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the enforcement of any Loan Party of, or the exercise by the
Administrative Agent or any Lender of its rights under, the Loan Documents or
the remedies in respect of the Collateral pursuant to the Collateral Documents,
other than, with respect to foreclosure upon or transfer of (i) any Eligible
Loan Asset, notices and consents contemplated by clause (d) or (e), as
applicable, of the definition of “Permitted Collateral Liens” and (ii) any
Pledged Additional Collateral Asset, notices that may be required under, and
restrictions on permitted transferees that may be set forth in, the
documentation governing such Pledged Additional Collateral Asset (but only to
the extent such restrictions on permitted transferees of such Pledged





5

--------------------------------------------------------------------------------

 



 

Additional Collateral Asset are reasonably standard and customary for loans or
other debt investments that are the same type as such Pledged Additional
Collateral Asset).

1.5  Section 5.27 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

Section 5.27  Beneficial Ownership.  As of the Second Amendment Effective Date,
each Increase Effective Date and the date that an extension of the First
Extended Maturity Date pursuant to Section 2.12(b) becomes effective, the
information included in each Beneficial Ownership Certification delivered to the
Administrative Agent and/or any Lender on such date is true and correct in all
respects.

 

1.6  Subsection (c) of Section 7.12 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

(c)         Leverage Ratio.  Permit the Leverage Ratio for any Test Period to be
greater than 0.80:1.00, as adjusted to remove the impact of consolidating any
variable interest entities under the requirements of Accounting Standards
Codification (“ASC”) Section 810 and/or transfers of financial assets accounted
for as secured borrowings under ASC 860, as both ASC sections are amended,
modified or supplemented from time to time.

 

1.7  Exhibit K to the Credit Agreement is amended to be titled “Eligible Loan
Asset Credit Memorandum (CRE Loan Assets)”.

1.8  A new Exhibit K-2 is hereby added to the Credit Agreement after Exhibit K
in the form attached to this Amendment as Annex I.

 

SECTION 2.   Amendment Extending the Initial Maturity Date.  The Credit
Agreement is hereby amended by amending and restating the definition of “Initial
Maturity Date” in its entirety as follows:

“Initial Maturity Date” means April 11, 2022.

SECTION 3.   Conditions of Effectiveness.

3.1  Section 1 Amendments.  The provisions of this Amendment (other than Section
2 hereof) shall become effective on the date the Administrative Agent shall have
received counterparts of this Amendment duly executed by each of the Loan
Parties, the Administrative Agent and Lenders constituting Majority Lenders
(such date being referred to herein as the “Second Amendment Effective Date”).

3.2  Section 2 Amendment. The provisions of Section 2 of this Amendment shall
become effective on the first date that the Administrative Agent shall have
received counterparts of this Amendment duly executed by each of the Loan
Parties, the Administrative Agent and each of the Lenders and all of the
conditions precedent set forth below shall have been satisfied or waived in
writing:

(a)         Fees.  The Borrowers shall have paid, by wire transfer of
immediately available funds to the Persons entitled thereto, the fees set forth
in that certain letter agreement dated as of the date hereof among the
Administrative Agent, the Arranger and the Borrowers.





6

--------------------------------------------------------------------------------

 



 

(b)         Corporate Documentation.   The Administrative Agent shall have
received such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Loan Party to execute, deliver and perform this Amendment
and of each of Responsible Officer thereof to act as a Responsible Officer in
connection with this Amendment and the transactions contemplated hereby.

(c)         Opinions.  The Administrative Agent shall have received (i) a
favorable opinion of Sidley Austin LLP, counsel to the Loan Parties, addressed
to the Administrative Agent and each Lender, as to the matters concerning the
Loan Parties and the Loan Documents as the Administrative Agent may reasonably
request and (ii) a favorable opinion of Morrison & Foerster LLP, Maryland
counsel to the Parent, addressed to the Administrative Agent and each Lender, as
to such matters concerning the Parent and the Loan Documents to which the Parent
is a party as the Administrative Agent may reasonably request.

(d)  Beneficial Ownership.  Upon the request of any Lender made at least ten
days prior to the Second Amendment Effective Date, each Borrower shall have
provided to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the U.S. Patriot Act, in each case at least five days prior
to the Second Amendment Effective Date.  At least five days prior to the Second
Amendment Effective Date, if either Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation it shall deliver to each
Lender that so requests the same at least ten days prior to the effectiveness of
such extension a Beneficial Ownership Certification in relation to such
Borrower.

(e)  Additional Information.  The Administrative Agent shall have received such
other assurances, information, certificates, documents, instruments or consents
as the Administrative Agent reasonably may require.

SECTION 4.   Representations and Warranties.  After giving effect to this
Amendment, the Loan Parties, jointly and severally, reaffirm and restate the
representations and warranties set forth in the Credit Agreement and in the
other Loan Documents and all such representations and warranties shall be true
and correct in all material respects (or, in the case of Section 5.27, in all
respects) on and as of the date hereof, except to the extent that (i) such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
(i) any representation or warranty that is already by its terms qualified as to
“materiality”,  “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (i)) after giving effect to such qualification
and (iii) the representations and warranties contained in subsections (a) and
(b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section
6.01.  Each of the Loan Parties represents and warrants (which representations
and warranties shall survive the execution and delivery hereof) to the
Administrative Agent and the Lenders that:

(a)  it has the power and authority to execute, deliver and carry out the terms
and provisions of this Amendment and the transactions contemplated hereby and
has taken or caused to be taken all necessary action to authorize the execution,
delivery and performance of this Amendment and the transactions contemplated
hereby;





7

--------------------------------------------------------------------------------

 



 

(b)  no consent of any Person (including, without limitation, any of its equity
holders or creditors), and no action of, or filing with, any governmental or
public body or authority is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance of this Amendment;

(c)  this Amendment has been duly executed and delivered on its behalf by a duly
authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, subject to bankruptcy, reorganization,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and the exercise of judicial discretion in
accordance with general principles of equity;

(d)  no Default or Event of Default has occurred and is continuing;

(e)  the execution, delivery and performance of this Amendment will not violate
any law, statute or regulation, or any order or decree of any court or
governmental instrumentality, or conflict with, or result in the breach of, or
constitute a default under, any contractual obligation of any Loan Party or any
of its Subsidiaries; and

(f)   nothing contained in this Amendment, including the amendments to the
Credit Agreement effected pursuant hereto, (i) impairs the validity,
effectiveness or priority of the Liens granted pursuant to any Loan Document,
and such Liens continue unimpaired with the same priority to secure repayment of
all Obligations, whether heretofore or hereafter incurred, or (ii) requires that
any new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.

SECTION 5.   Affirmation of Guarantors.  Each Guarantor hereby approves and
consents to this Amendment and the transactions contemplated by this Amendment
and agrees and affirms that its guarantee of the Obligations continues to be in
full force and effect and is hereby ratified and confirmed in all respects and
shall apply to the Credit Agreement, as amended hereby, and all of the other
Loan Documents, as such are amended, restated, supplemented or otherwise
modified from time to time in accordance with their terms.

SECTION 6.   Costs and Expenses.  The Loan Parties acknowledge and agree that
their payment obligations set forth in Section 11.04 of the Credit Agreement
include the costs and expenses incurred by the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment and
any other documentation contemplated hereby (whether or not this Amendment
becomes effective or the transactions contemplated hereby are consummated and
whether or not a Default or Event of Default has occurred or is continuing),
including, but not limited to, the reasonable fees and disbursements of Arnold &
Porter Kaye Scholer LLP, counsel to the Administrative Agent.

SECTION 7.   Ratifications.

(a)         Except as herein agreed, the Credit Agreement and the other Loan
Documents remain in full force and effect and are hereby ratified and affirmed
by the Loan Parties.

(b)         This Amendment shall be limited precisely as written and, except as
expressly provided herein, shall not be deemed (i) to be a consent granted
pursuant to, or a waiver, modification or forbearance of, any term or condition
of the Credit Agreement or any of the instruments or agreements referred to
therein or a waiver of any Default or Event of Default under the Credit
Agreement, whether or not known to the Administrative Agent or any of the
Lenders, or (ii) to prejudice any right or remedy





8

--------------------------------------------------------------------------------

 



 

which the Administrative Agent or any of the Lenders may now have or have in the
future against any Person under or in connection with the Credit Agreement, any
of the instruments or agreements referred to therein or any of the transactions
contemplated thereby.

(c)         Each Loan Party party to the Security Agreement hereby (i) affirms
its obligations under the Security Agreement, (ii) confirms its grant of a
security interest in and the Lien on the Collateral of such Loan Party contained
in the Security Agreement and (ii) acknowledges and agrees that the Liens
granted by such Loan  Party to the Administrative Agent, for the benefit of the
Secured Parties, in the Security Agreement are and remain valid and perfected
Liens in the Collateral of such Loan Party securing the payment and performance
of all of the Obligations.  Each Loan Party party to the Pledge Agreement hereby
(i) affirms its obligations under the Pledge Agreement, (ii) confirms its grant
of a security interest in and the Lien on the Collateral of such Loan Party
contained in the Pledge Agreement and (iii) acknowledges and agrees that the
Liens granted by such Loan  Party to the Administrative Agent, for the benefit
of the Secured Parties, in the Pledge Agreement are and remain valid and
perfected Liens in the Collateral of such Loan Party securing the payment and
performance of all of the Obligations.

SECTION 8.   Modifications.  Neither this Amendment, nor any provision hereof,
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the parties hereto.

SECTION 9.   References.  The Loan Parties acknowledge and agree that this
Amendment constitutes a Loan Document. Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in each other Loan Document (and the other documents and
instruments delivered pursuant to or in connection therewith) to the “Credit
Agreement”,  “thereunder”,  “thereof” or words of like import, shall mean and be
a reference to the Credit Agreement as modified hereby and as the Credit
Agreement may in the future be amended, restated, supplemented or modified from
time to time.

SECTION 10.   Counterparts.  This Amendment may be executed by the parties
hereto individually or in combination, in one or more counterparts, each of
which shall be an original and all of which shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page by
telecopier or electronic mail (in a .pdf format) shall be effective as delivery
of a manually executed counterpart.

SECTION 11.   Successors and Assigns.  The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.





9

--------------------------------------------------------------------------------

 



 

SECTION 12.   Severability.  If any provision of this Amendment shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Amendment in any jurisdiction.

SECTION 13.   Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAWS, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES).

SECTION 14.   Headings.  Section headings in this Amendment are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Amendment.

[The remainder of this page left blank intentionally]

 

 



10

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent and each of the
undersigned Lenders have caused this Amendment to be duly executed by their
respective authorized officers as of the day and year first above written.

 

 

 

 

 

BORROWERS:

 

 

 

 

STARWOOD PROPERTY MORTGAGE SUB-10, L.L.C.

 

STARWOOD PROPERTY MORTGAGE SUB-10-A, L.L.C.

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name: Andrew J. Sossen

 

 

Title:   Authorized Signatory of each
entity listed above

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

STARWOOD PROPERTY TRUST, INC.

 

STARWOOD PROPERTY MORTGAGE SUB-10 HOLDCO, L.L.C.

 

STARWOOD PROPERTY MORTGAGE SUB-10-A HOLDCO, L.L.C.

 

SPT ACQUISITIONS HOLDCO, LLC

 

SPT ACQUISITIONS SUB-1, LLC

 

SPT ACQUISITIONS SUB-1-A, LLC

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name: Andrew J. Sossen

 

 

Title:   Authorized Signatory of each
entity listed above

 





Signature Page to Second Amendment to SPT Third Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

 



 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

/s/ Mollie S. Canup

 

 

Name:  Mollie S. Canup

 

 

Title:  Vice President

 





Signature Page to Second Amendment to SPT Third Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

 



 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ Dennis Kwan

 

 

Name:  Dennis Kwan

 

 

Title:  Senior Vice President

 





Signature Page to Second Amendment to SPT Third Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

 



 

 

CITIBANK, N.A., as a Lender

 

 

 

By:

/s/ David Bouton

 

 

Name: David Bouton

 

 

Title:  Authorized Signatory

 





Signature Page to Second Amendment to SPT Third Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

 



 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

By:

/s/ Sean Duggan

 

 

Name: Sean Duggan

 

 

Title:  Vice President

 





Signature Page to Second Amendment to SPT Third Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

By:

/s/ Annie Chung

 

 

Name: Annie Chung

 

 

Title:  Director

 

 

 

 

By:

/s/ Douglas Darman

 

 

Name: Douglas Darman

 

 

Title:    Director

 





Signature Page to Second Amendment to SPT Third Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

 



 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

By:

/s/ Annie Carr

 

 

Name: Annie Carr

 

 

Title:  Authorized Signatory

 





Signature Page to Second Amendment to SPT Third Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

 



 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

By:

/s/ Matthew Griffith

 

 

Name: Matthew Griffith

 

 

Title:  Executive Director

 





Signature Page to Second Amendment to SPT Third Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

By:

/s/ William O’Daly

 

 

Name: William O’Daly

 

 

Title:  Authorized Signatory

 

 

 

 

By:

/s/ Brady Bingham

 

 

Name: Brady Bingham

 

 

Title:  Authorized Signatory

 

 

 



Signature Page to Second Amendment to SPT Third Amended and Restated Revolving
Credit Agreement

--------------------------------------------------------------------------------

 



 

ANNEX I TO SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

EXHIBIT K-2

 

FORM OF ELIGIBLE LOAN ASSET CREDIT MEMORANDUM

(PROJECT FINANCE LOAN ASSETS)

 

On file with Administrative Agent.

 

 

--------------------------------------------------------------------------------